To defeat a motion to dismiss the complaint under rule 107 on the ground that the cause of action has been released, the plaintiff has filed affidavits in which he admits the execution of the release and the payment of the stipulated consideration, but asserts in effect that he was informed and believed that after signing the paper he would get more money. The assertion is vague, in fact wholly made up of mere conclusions — so too are other assertions which might be read as intended to show that he signed the release without understanding its effect and under some kind of duress. As Chief Judge CRANE points out, "minds may and have differed" as to what "issue" is raised by the answering affidavits. The reason why minds may and have differed as to that is that even the plaintiff has not formulated the issue he desires to raise, other than by claim that the release is open to attack. If the affidavits were to be tested in the manner in which a pleading, devised as an attack, would be tested, then it is clear beyond possibility of dispute that the affidavits would be insufficient. Nowhere in the affidavits can be found a direct statement that the plaintiff was deceived by any fraudulent misrepresentation of defendants' agent that the paper was other than a release, and nowhere is there an offer to return the consideration paid.
It may be urged that the rules do not contemplate that affidavits made upon a motion should not be subjected to the same test as a formal pleading. That is, I think, true. By a motion made under rule 107 before answer is served, a defendant asserts that the plaintiff has no cause of *Page 49 
action which he should be called upon to defend or which the courts should be called upon to determine. The procedure is intended in the proper case, to provide summary action where formal litigation would be futile. The purpose of the rule would be to a great extent thwarted if, in such procedure, the formulation by affidavit of possible questions of fact were required with the same precision as may be required in formal pleadings. None the less, the affidavits must state sufficient facts to enable the court to pass intelligently upon the motion, according to each party the rights to which that party is entitled.
What the court must pass upon is only whether the complaint should be summarily dismissed or should be permitted to proceed to trial. Under rule 107 a defendant must present an affidavit "stating facts tending to show" that one of the objections enumerated in the rule bars the maintenance of the action. If the affidavit is sufficient for that purpose, then the plaintiff, to defeat the motion, must "present affidavits denying the facts alleged by the defendant or shall state facts tending to obviate the objection." (Rule 108.) If it conclusively appears from undenied allegations of fact that one of the objections enumerated in rule 107 exists, then the complaint should be dismissed. If the plaintiff asserts that the bar to recovery as alleged in the moving papers does not in fact exist, such dispute must be determined in a proper forum and in accordance with due process of law. Rule 108 gives some discretion to the court in that regard. It may direct that the questions of fact be tried by a jury or referee, or it may overrule the objections and allow the same facts to be alleged in the answer as a defense.
If the court directs trial before a jury or referee, the questions of fact to be tried must be clearly and succinctly stated in the order. Then, obviously, the plaintiff's affidavits filed in opposition to the motion to dismiss the complaint must show what relevant facts are disputed. *Page 50 
A denial of the facts alleged in the moving affidavits will, ordinarily, suffice for that purpose. That is not necessarily true where, as in this case, there is no denial of such facts, but a statement of other facts "tending to obviate the objection." That is not true here, I think, even though we should find in the language of the plaintiff's affidavit an intention to allege that there was such fraud as to induce the plaintiff to believe that he was signing a receipt, or some paper other than a release. Such fraud "in the factum" might, it is true, permit the plaintiff to recover upon his cause of action without offering to return the money received when the instrument was signed; but quite clearly, even if the plaintiff did intend to allege fraud "in the factum," he did not intend to confine his allegations to such fraud. All that the plaintiff attempted, and all that was required of him under the rules, to defeat the motion for summary dismissal of the complaint, was to state facts which in some manner tend to obviate the objection. So the justice at Special Term construed the affidavit and so, apparently, did the Appellate Division. Now this court proposes, as I understand, to limit the question to be tried to fraud in the factum. If that is decided against the plaintiff, then the plaintiff will be forever barred from litigating questions of fact appearing with even greater clarity in the affidavits; viz., fraud in the treaty and failure to understand the nature and effect of the paper he signed.
True, such facts if established would give rise at most to a right to rescind upon the return of the consideration paid by the defendants, and the plaintiff has not offered to return that consideration or sought rescission before the action was brought. If the release is pleaded as a bar in the answer, then the plaintiff might perhaps still show facts which would justify the invocation of the equitable powers of the court for its rescission even at this late date, and at least prevent an adjudication on *Page 51 
the merits of its validity. Now the order as modified precludes the plaintiff from objecting to the validity of the release, except on one narrow ground, and compels the defendant to litigate before a jury a question of fact which the court has formulated as a conclusion from allegations which are themselves at most merely vague conclusions. The plaintiff's affidavits do not in my opinion create a question of fact to be submitted to the jury and were not intended to do so.
The affidavits do, none the less, show that there is a dispute as to the validity of the release which the plaintiff should have opportunity to present in an appropriate forum. Since no pleadings have been served in regard to that release, the issues in the dispute are not yet formulated. Thus I agree with Chief Judge CRANE that the order of Special Term would have been proper if it had merely denied the motion to dismiss the complaint and had permitted the defendants to allege the release in the answer. It would have been correct, not because a question of fact was raised by the affidavits, but because the affidavits show that some dispute of fact probably exists which should be litigated in the action.
The order of the Appellate Division should be reversed and order of Special Term modified by striking out the provisions for a separate trial and as modified affirmed, without costs.
O'BRIEN, HUBBS, LOUGHRAN and FINCH, JJ., concur with CRANE, Ch. J., LEHMAN, J., dissents in opinion in which CROUCH, J., concurs.
Ordered accordingly. *Page 52